FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA J 1 o 2012

 g s::::'i:'.;:..“.f:::;:.iz:'z::::.e.:zia

Plaintiff, )
v. i civil A¢u@n NO.  “Qm

PNC BANK, g

Defendant. §
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
her pro se complaint. The Court will grant the application and  the complaint.

ii l Although the plaintiff manages to demand a trial without a jury and damages of
$999,999,999,999.00, the complaint is completely devoid of a meaningful factual allegation At
most the complaint’s purported assertions "constitute the sort of patently insubstantial claims"
 deprive the Court of subject matter jurisdiction Tooley v. Napolz'tano, 586 F.3d 1006, 1010
(D.C. Cir. 2009); see Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994).

An Order is issued separately

DATE,; }/Ly/ , q,